

116 HR 234 IH: Liberty City Rising Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 234IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Ms. Wilson of Florida introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo reform the requirements regarding the safety and security of families living in public and federally assisted housing in high-crime areas. 
1.Short titleThis Act may be cited as the Liberty City Rising Act. 2.Safety standards for federally assisted housing in high-crime areas (a)Public housingSection 6(f)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437d(f)(2)) is amended— 
(1)by striking The Secretary shall and inserting the following:  (A)Safe and habitableThe Secretary shall; and 
(2)by adding at the end the following:  (B)High-crime areas (i)DefinitionIn this subparagraph, the term high-crime area means a neighborhood or other small geographic area that the Secretary determines has a high incidence of violent crime, based on the most recent violent crime data available from a State, unit of local government, or other source determined appropriate by the Secretary, that lists the types of crimes and number of offenses committed in the area. 
(ii)Additional safety and security standardsIn addition to the standards under subparagraph (A), the Secretary shall establish standards to ensure the safety and security of dwellings located in a high-crime area. (iii)ContentsThe standards established under clause (ii)— 
(I)shall require a public housing agency to consider security measures that meet the specific needs of a property or building; and (II)may include requirements related to security cameras, locks, lighting, or other security measures. 
(iv)Anonymous hotlineA public housing agency that operates a public housing project in a high-crime area shall establish an anonymous hotline for tenants to report suspicious activity and crimes that occur in the community in which the public housing project is located.. (b)Project-Based assisted housing (1)In generalSection 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)) is amended by adding at the end the following: 
 
(P)Safety and security standards for high-crime areas 
(i)DefinitionIn this subparagraph, the term high-crime area means a neighborhood or other small geographic area that the Secretary determines has a high incidence of violent crime, based on the most recent violent crime data available from a State, unit of local government, or other source determined appropriate by the Secretary, that lists the types of crimes and number of offenses committed in the area. (ii)Contract requirementAn assistance contract for project-based assistance entered into under this paragraph with respect to a structure shall require that the owner maintain the structure, if determined to be in a high-crime area, in a condition that complies with standards that meet or exceed the safety and security standards established under clause (iii). 
(iii)Safety and security standardsThe Secretary shall establish standards to ensure the safety and security of structures located in a high-crime area. (iv)ContentsThe standards established under clause (iii)— 
(I)shall require the owner of a structure that receives project-based assistance under this paragraph to consider security measures that meet the specific needs of the structure; and (II)may include requirements related to security cameras, locks, lighting, or other security measures. 
(v)InspectionsWhen determining whether a dwelling unit that is in a high-crime area meets the housing quality standards under paragraph (8)(A), a public housing agency shall also determine whether the dwelling unit meets the standards established under this subparagraph. (vi)Anonymous hotlineA public housing agency that provides project-based assistance under this paragraph with respect to a structure in a high-crime area shall establish an anonymous hotline for tenants to report suspicious activity and crimes that occur in the community in which the structure is located.. 
(2)Conforming amendmentSection 8(d)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437f(d)(2)) is amended by adding at the end the following:  (E) (i)Subsection (o)(13)(P) (relating to safety and security standards for high-crime areas) shall apply to a contract for project-based assistance under this paragraph and to a public housing agency that enters into such a contract. 
(ii)When determining whether a structure assisted under this paragraph that is in a high-crime area, as defined in subsection (o)(13)(P), meets any applicable housing quality standards, a public housing agency shall also determine whether the structure meets the safety and security standards established under that subsection.. (c)Deadlines (1)Determination of high-crime areasNot later than 90 days after the date of enactment of this Act, the Secretary of Housing and Urban Development shall make an initial determination as to which areas of the United States are high-crime areas for purposes of sections 6(f)(2)(B), 8(d)(2)(E), and 8(o)(13)(P) of the United States Housing Act of 1937, as added by this section. 
(2)Safety and security standardsNot later than 1 year after the date of enactment of this Act, the Secretary of Housing and Urban Development shall establish the safety and security standards for public housing projects and other assisted structures located in high-crime areas required under sections 6(f)(2)(B), 8(d)(2)(E), and 8(o)(13)(P) of the United States Housing Act of 1937, as added by this section. 3.Grant priority for public housing projects in high-crime areasSection 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)) is amended by adding at the end the following: 
 
(4)Emergency Safety and Security funding priority for high-crime areasIn awarding grants for safety and security measures using amounts from the Capital Fund, the Secretary shall give priority to an application from a public housing agency that proposes to use the grant for a public housing project located in a high-crime area (as defined in section 6(f)(2)(B)).. 